NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

SUNZ INSURANCE COMPANY,            )
A Florida Corporation,             )
                                   )
             Appellant,            )
                                   )
v.                                 )                  Case No. 2D17-4981
DIRECT HR SERVICES, INC., a        )
Florida Corporation, SUZANNE       )
BURROW, individually, and SGB      )
TRUST, a Florida Trust,            )
                                   )
             Appellee.             )
___________________________________)

Opinion filed November 2, 2018.

Appeal from the Circuit Court for Manatee
County; Gilbert A. Smith, Jr., Judge.

Mary Fabre LeVine of Blalock Walters,
P.A., Bradenton, for Appellant.

James D. Gibson of Gibson, Kohl, Wolff &
HRIC, P.L., Sarasota, for Appellee.


PER CURIAM.


             Affirmed.


MORRIS, BADALAMENTI, and ATKINSON, JJ., Concur.